Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 1 of 14




             EXHIBIT A
                        Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 2 of 14
         OA c0
                              SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
         W~W
                                              CIVIL DIVISION
    o                                        Civil Actions Branch
    ~TR~p OF}Co~,v~OP          500 Indiana Avenue, N.W., ~Suite 5000, Washington, D.C. 20001
            -                     Telephone: (202) 879-1133 • Website: www.dccourts.gov

THOMAS J. ALSTON
  Vs.                                                                      C.A. No.        2020 CA 003975 B
CAPITAL ONE FINANCIAL CORPORATION et al
                                     INITIAL ORDER AND ADDENDUM
    Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-I, it is hereby ORDERED as follows:

      (1) Effective this date, this case has. assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's riame beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service 'has not been filed, the C.omplaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or nori-biiiding arbitration. This .order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order aiid the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                                   Chief Judge Robert E.1Vlorin
Case Assigned to: Judge HIRAM E PUIG-LUGO
Date: S.eptember 1.4, 2020
Initial Conference: 9:30 am, Friday; December 11, 2020
Location: Courtroom 31.8
            500 Indiana Avenue N.W.
            WASHINGTON, DC 20001
                                                                                                       CAIO-60
       op,
                    Case 1:20-cv-02826
                                 Superior Document
                                          Court of the1-1   Filed of
                                                        District   10/05/20
                                                                     Columbia Page 3 of 14
                                                        CIATIL DIVISIOIN
      I 'r                                             Civu Actions Branch
                               500 Indi-ana Avenue, N.W., Suite.5000 Washington,D.C.20001
                                    Telephone: (202)87.9-1133 Website: www.decourts.gov

   Thomas Alston
                                                             Plaintiff
                                    VS.
                                                                                           case Number 2020 CA 003975 B
    HorneDepot U.S.A. et. al.. . .... . ....... . ...
                                                            Defendant

                                                            SUMMONS
 To the above named Defendant:,

         You are hereby summoned and required to serve an. Ans-wer tc) the attached ComplaiTit, either
 personally or tbrough an attoriiey, withi-n tw-enty one (21) days after service of this stunmons upon you,
 exclusive of the day of service. if yoii are being sued as an officer or agency of the Uiiited States Government
 or the District of Columbia Government, you have sixty(60) days after service of this siimmoiis to serve your
 Answer. A copy of the Answer must be mailed -to the attomey -for the plaintiff who is suiiig you. The
 attomey's name and address appear below. If plai-Eitiff lias no attomey, a copy of the. Answer -m-List be mailed
 to the plaintiff at the address stated on this Su=ons.

         You are also required to file the onginal Answer witb. the Court in Suite 5000 at 500 Indiana Aven- uc,
 N.W., between.8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
 the plaintiff or within seven (7) days after you have served the plaiiitiff. If you fail to file an Answer,
 judgment by default may be entered agAitist you for the relief denianded in. the complaint.

Pro Se
N'ame ofl`laintffs Attomey

                                                                         By
Address
4020 Southern Avenue SE Washington DC 20020
(240) 432 - 0927                                                 Date                 09/14/2020
Telephone
ir1NW*, %#Tlg.1(202)879-4828   Veuiliez appeler au (202)879-4828 pour une traducUon D6c6 mot bii chck hgy ggi(202)879-4828
~Q% V*AM, (202)879-4628.9-14fif*041M rha76~ +c-7-vu Aa?,Tf+ (202) 879-4828 eizam-


   RYIPORTAiNT: IF YOLT FALL TO FILE AN ANS'WTR WITIEN TI-IE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSIVER,YOIJ FAIL TO kRPEAR Al'AN-Y TIME TI-IF; COIJRT NOTIFIFS YOIJ TO DO SO, A JUDG.MFNT BY 17FFAIJ1,17
 M-AY BE ENTERED AGAINST YOU FOR TBE MONEY DAIAAGES OR OTHER RELIEF DEIMANDED IN THE
 COMPLATNT. IF TI-HS OCCIJRS, YOIJR WAGES MAY BE ATTACHED ORIATITHRELD OR PERSONAL PRoPEItTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGIvIENT. IF YOU INTEN-D TO OPPOSE THIS
 ACTION,D0 NOT FAIL TO AMSPPER W17HM TBF,ML)GYRED MLE,

   If you wish to talk to a lawyer and feel that you cannot affbrd to pay a fee to a lawyer, promptly contact o-ne of the offiecs of the
Legal Aid Society (202-628-1161) or the Neighborhood LegEil Senrices (202-279-5100) for help or come, to Suite 5000 at 500
Indiana Avenue, N.W., for more information coneeming places where you may ask for b-uch help.

                                               See reverse side for Spanish translation
                                                Vea al dorso la traducci6n itl espafiol




CV-31 10[Rev. June 2017]                                                                                           Super. Ct. Civ. P_ 4
             Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 4 of 14Filed
                                                                                 D.C. Superior Court
                                                                                 09/11/2020 22:88PM
                                                                                 Clerk of the Court
                 SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                     CIVII. DIVISION—CIVIL ACTIONS BRANCH

THOMAS J. ALSTON
4020 Southern Ave, SE
Washington, DC 20020

              -Plaintiff,
V.                                                 Civil Action No.: 2020 CA 003975 B

CAPITAL ONE FINANCIAL CORPORATION
Serve:   Corporation Service Company
         100 Shockoe Slip, Flr 2
         Richmond, VA 23219

               Defendant,

DISCOVER FINANCIAL SERVICES LLC
Serve:    The Corporation Trust Compaiiy
          Corporation Trust Center
          1209 Orange Street
          Wilmington, DE 19801

               Defendant,

NAVY FEDERAL CREDIT UNION
Serve: Mary A McDuffie
       820 Follin Ln SE
       Vienna, VA 22180

               Defendant,

HOME DEPOT U.S.A.
Serve: Corporation Service Company
        1090 Vermont Ave, NW #430
        Washington, DC 20005

               Defendant.

                                COMPLAINTAND JURY DEMAND

         COMES NOW the Plaintiff, Thomas Alston, and for his complaint against the Defendants,

he alleges as follows:



                                               1
              Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 5 of 14



                                 PRELIMINARY STATEMENT

       1.      This is an action for actual, statutory and punitive damages, costs and attorney's fees

pursuant to 15 U.S.C. §1681 et seq. (Fair Credit Reporting Act or "FCRA").

                                  PARTIES TO THIS ACTION

       2.      Plaintiff Thomas Alston is a natural person who resides in the District of Columbia.

        .        ap~I e inanci orpora ion "-C ptM-O—             ' nal- ~ank.
                                                  - ne' ' s a na io

       4.      Discover Financial Services ("Discover") is a national credit card company.

       5.      Navy Federal Credit Union ("NFCU") is a natiorial credit union.

       6.      Home Depot U.S.A. ("HomeDepot") is a national home improvement retailer.

                                   FACTUAL ALLEGATIONS

       A.       Defendant Canital One

       7.       Capital One is reporting inaccurate information to Equifax, Experian and Trans

Union (collectively, the "CRAs").

       8.       Specifically, Capital One failed to report payments made by Mr. Alston in June 2020

and August 2020, failed to report a correct balance that reflects the payments, and failed to report

the Date of First Delinquency.

       9.       Additionally, Capital One is reporting the account as joint account when it is an

individual account.

       10.      Also, Capital One is reporting a very recent charge-off when the account was charged

off months ago and reporting several charge-offs when there was only one charge-off.

        11.     Further, Capital One's reporting of the charge-off is misleading because the debt was

collectible for Mr. Alston made a payment prior to the charge-off and sent a letter stating that he

wanted to make payments.




                                                   2
              Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 6 of 14



       12.     Last, Capital One failed to report the mitigating circumstances — COV1D-19

pandemic lockdown — that.caused Mr. Alston's account to be in default.

       13.     Mr. Alston sent several dispute letters to the CRAs.

       14.      The dispute letters were detailed, and some instances supported by documents that

clearly pointed out the inaccuracies in Capital One's reporting.

       15.      The CRAs forwarded the dispute to Capital One.

       16.      Capital One did not take Mr. Alston's disputes seriously and instructed the CRAs to

continue reporting the disputed information without verifying the accuracy of the information.

       17.      Capital One did not even instruct the CRAs to report the debt as in a dispute status.

       B.       Defendant Discover

       18.      Discover is andlor was reporting inaccurate information to the CRA.s.

        19.     Specifically, Discover failed to report my payment accurately, failed to report a

balance that accurately reflected my payment and failed to report the Date of First Delinquency.

        20.     Also, Discover is reporting the account as past due, but the account is no longer past

due. Mr. Alston entered into a new agreement with Discover that modified the balance, payment and

status of the account.

        21.     Additionally, Discover's prior reporting of the loan's balance was misleading

because it indicated that Mr. Alston exceeded his credit limit, but he never made purchases in excess

of his credit limit.

        22.     Last, Discover failed to report the mitigating circumstances — COVID-19 pandemic

lockdown — that caused Mr. Alston's account to be in default.

        23.     Mr. Alston sent several dispute letters to the CRAs.

        24.      The dispute letters were detailed, and some instances supported by documents that

 clearly pointed out the inaccuracies in Discover's reporting.


                                                   9-1
              Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 7 of 14



       25.     The CRAs forwarded the dispute to Capital One.

       26.     Discover did not take Mr. Alston's disputes seriously and instructed the CRAs to

continue reporting the disputed information without verifying the accuracy of the information.

1      27.     Discover did not even instruct the CRAs to report the debt as in a dispute status.

       C.      Defendant NFCU

                      is repo mg maccura e irfforma on to CRAs.

       29.     Specifically, NFCU failed to report payments made by Mr. Alston in June 2020,

failed to report a correct balance that reflected the payment, and failed to report the Date of First

Delinquency.

       30.     Additionally, NCU failed to report the account as Current after the account was

brough current.

       31.     Last, NFCU's reporting of the loan was misleading as it failed to report the mitigating

circumstances — COVID-19 pandemic lockdown— that caused Mr. Alston's account to be in default.

       32.     Mr. Alston sent several dispute letters to the CRAs.

       33.      The dispute letters were detailed, .and some instances supported by documents that

clearly pointed out the inaccuracies in NFCU's reporting.

       34.      The CRAs forwarded the dispute to NFCU.

        35.     NFCU did not take Mr. Alston's disputes seriously and instructed the CRAs to

continue reporting the disputed information without verifying the accuracy of the information.

        36.     NFCU did not even instruct the CRAs to report the debt as in a dispute status.

        D.      Defendant Home Denot

        37.     Home Depot is reporting inaccurate and/or misleading information to CRAs.




                                                  4
              Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 8 of 14



lowered the credit limit because of COVID-19 pandemic, which is out my control and needs to be
reflected in Equifax's reporting.

       38.     Specifically, Home Depot reduced Mr. Alston's credit limit without good cause,

thereby causing an increase in his credit utilization, which falsely made it appear that Mr. Alston

utilized more of his credit than he actually did when he made his purchases.

       39.     Alternatively, Home Depot reduced Mr. Alston's credit limit due to the COVID-19

pandemic, but failed to report that his credit utilization increased due to mitigating circumstances

that were out of his control and did not represent an accurate portrayal of his fmancial responsibility.

       40.     Mr. Alston disputed the Home Depot account with the CRAs.

        41.    The dispute letters were detailed, and clearly pointed out the inaccuracies above.

        42.    The CRAs forwarded the dispute to Home Depot.

        43.     Home Depot did not take Mr. Alston's disputes seriously and instructed the CRAs to

continue reporting the disputed information without verifying the accuracy of the information.

        44.     Home Depot did not even instruct the CRAs to report the debt as in a dispute status.

                                    COUNT ONE: VIOLATIONS OF
                                      15 U.S.C. & 1681s-2(b)(1)(A)

        45.     Plaintiff incorporates all'other factual allegations set forth in the Complaint.

        46.     On one or more occasions within the past two years, by example only and without

limitation, Defendants violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and properly

investigate Plaintiff's disputes.

        47.     When the Plaintiff mailed his disputes to the credit reporting agencies ("CRAs"), they

 used a dispute system named, "e-Oscar", which has been adopted by the CRAs and by their

 filrnisher-customers such as Defendants. It is an automated system and the procedures used by the

 CRAs are systemic and uniform.




                                                    5
              Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 9 of 14



       48.     When the CRAs receive a consumer dispute, they (usually via an outsourced vendor)

translate that dispute into an "ACDV" form.

       49.     Upon information and belief, the ACDV form is the method by which Defendants

have elected to receive corisumer disputes pursuant to 15 U.S.C. § 1681i(a).

       50.     Based on the manner in which the CRAs responded to the Plaintiff s disputes,

epr      in at~efendants~ad-"verified*'-tfiestrlyp~s~ccu~r cy                                          -

source of the reporting provided additional information, Plaintiff alleges that the CRAs did in fact

forward the PlaintifPs dispute via an ACDV to Defendants.

       51.     Defendants understood the nature of the Plaintiffls dispute when they received the

ACDV from the CRAs.

       52.     Notwithstanding the above, Defendants followed a standard and systemically

unlawful process when 'they receive the ACDV dispute. Basically, all the Defendants do is review

its own internal computer screen for the account and repeat back to the ACDV system the sa=

information that it already had reported to the CRAs.

        53.     When Defendants receive a consumer dispute through e-Oscar, it does not conduct a

substantive review of any sort to determine whether or not the information already in its computer

system is itself accurate.

        54.     As a result of Defendants' violations of 15 U.S.C. § 1681s-2(b)(1)(A), Plaintiff

suffered actual damages, including but not limited to: loss of credit, damage to credit profile and

reputation, embarrassment, humiliation and other mental and emotional distress.

        55.     The ongoing infractions were either intentional, or Defendants cared so little about

the duties owed under the FCRA that its conduct was carried out with reckless disregard, which

gives rise to a willful violation, rendering Defendants liable pursuant to 15 U.S.C. § 1681n.




                                                  ~
              Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 10 of 14



       56.     The violations by Defendants were willfiil, rendering it liable for punitive damages

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,

Defendants were negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       57.     Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney's

fees from Defendants pursuant to 15 U.S.C. § 1681n and § 1681o.

                               COUNT TWO: VIOLATIONS OF
                                 15 U.S.C. 4 1681s-2(b)(1)(B)

       58.     Plaintiff incorporates all other factual allegations set forth in the Complaint.

       59.     On one or more occasions within the past two years, by example only and without
                                                     ~
limitation, Defendants violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by the CRAs.

        60.     As Plaintiff detailed in the previous Count, Defendants have elected to use the e-

Oscar system for its FCRA disputes received through the CRAs.

        61.     Defendants know the meaning of the dispute codes used by the CRAs in e-Oscar.

        62.     Defendants do not contend that the ACDV system is an inadequate means to receive

FCRA disputes through the CRAs.

        63.     Defendants understood, or had an ample opportunity to understand, the nature of the

Plaintiff's disputes.

        64.     Nevertheless, Defendants substantively ignored Plaintiff s dispute and instead simply

 regurgitated the same information they had previously reported to the CRAs.

        65.     As a result of Defendants' violations of 15 U.S.C. § 1681s-2(b)(1)(B), Plaintiff

 suffered actual damages, including but not limited to: loss of credit, damage to credit profile and

 reputation, embarrassment, humiliation and other mental and emotional distress:




                                                    7
                                                                   8
    8uipodaj sit aindsip ol panutluoo jjt~ureld ~~aux
                                                 ~ nn slunpuajaQ `axou.uaulxn3 •sv-da au1 01 sa01401
-   alndsip siq-~8no.zq~ s~un000~ ~oa fqns a~ pa~ndsip jjqurela au:v Imp nnaux slunpuajaQ                               '£Z
                                                                                                            's1LCIOV IBosO-a 01
    spuodsaa 11 uaunn snjuls aindstp anilot, ut, ut suInuxa.z Ilanoo372 ue JUu1 uoi1731ou aa1Ro ao apoa gX alql
    sppt, `aana ji `Aiami slu-epuajaQ luql sa2alTu jjuutuId atp `jaliaq pun uot~~u~q}ui u0                               ZL
                            WND aql 01 papuodsa.z 11 uaunn suuoJ alndsip AQ3V aqP ui plaid (apoO uoiltpuoD
              -) _DDD
    aoueiiduzoD     -_aq} - oj apoo «gX„__ayg_ _pp-e _oj_papnj sjuupuadaQ `AIluoUtoadS - ' i L
                                                                            Soua& 8upiodaz iipaao uona ol uotlngi sanut
    ap.znoou uTa jo slinsaa podaa At}oa.uoo ol 8utit~d ~q pu~ panjosaatm a.iann sa~ndsip s~IiuTLid
    InIR uopUIou nBuipniouY oslt' InoIRinn sygO aul TUinn salU jipaao s~~~ureld unpu,n suotluluasaadaa
    si1 8mqstiqnd Aq (Q) pue (D)(I)(q)Z-st89t §§ 'D'S'fl SI paIniotn SIuLIpuadaQ `uoiltlltu:qI
    jnoTrm pun Xiuo aiduznxa Xq `szsaX oen is-ed acp uiipinn suois-e000 azouz zo auo u0                                  'OL
                  •luTejdutoo aig ui Woj las suotluOalp Inind aaulo Iju salnaodaoouijjijureid                            '69
                                                   V       I q Z-sI89i 'a'S'Il SI
                                           AO SI*IOIZV'IOIA :rAAHHZ .LAilIOJ
                                                '0 I891 § put uI89.1 §'D'S'Il SI ol }uLmsxnd s}uupuajaQ uio4 saaj
    s'Sauzon-e puL' SIsoo `sa-Sump faoltnit'is `sa2mmp junim aanoaa.t olpaiii}ua si331julvid                             '89
     •   ~•   ~         ~        • 1 ~-_ ► • ___. •_- _ ...11'_-'--`- --.---_ 1.~~-_--~_._~-"---__._.i~___1'_~ __ ~_~-~~.- ~- ---'- _1~
    aIR uI 'ui891 §'D'S'Il SI ol junns.md :~znoD aiR -fq pautuualap aq ol junom un ut sa2nump
    aniltund aoj aiquii uzaq} Outaapuaa `niirm aaann sluupuadaQ Xq suOiPIOIA au,I,                                       'L9
              'u189i §'D'S'11 Si ol luuns.znd aiqL'Yl slu'epuaJaQ Butzapua.z `uot173Ioin jnjlItm tI oI astz sani8
    -c[oiqnn `pmSaasip ssaploaa ~tnn ~no paua~o s~n~ ~onpuoo s~i ~~~ ~~3 aq~ zapun panno sat~np a~
    inoqn aluti os paxeo sluspuadaQ ao `jnuouuajut jaq}ta azann suouovagut Buto8uo aqy                                   '99
                    Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 11 of 14
               Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 12 of 14



by his subsequent disputes with the CRAs and his disputes that were lodged, both written and oral,

directly with the Defendants.

       74.       The Plaintiff s disputes were bona fide in that if Plaintiffls claims were true, then

Defendants were reporting inaccurate or misleading information to the CRAs.

       75.       As a result of Defendants' violations of 15 U.S.C. §§ 1681s-2(b)(1)(C) and (D),

Plaintiff suffered actual damages, including but not limited to: loss of credit, damage to credit profile

and reputation, embarrassment, humiliation and other mental and emotional distress.

        76.      The ongoing infractions were either intentional, or Defendants cared so little about

the duties owed under the FCRA that their conduct was carried out with reckless disregard, which

gives rise to a willful vio)ation, rendering Defendants liable pursuant to 15 U.S.C. § 1681n.

        77.      The violations by Defendants were willful, rendering them liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendants were negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681 o.

        78.      Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney's

fees from Defendants pursuant to 15 U.S.C. § 1681n and § 1681o.

                                COUNT THREE: VIOLATIONS OF
                                   15 U.S.C. 4 1681s-2(b)(1)(E)

        79.      Plaintiff incorporates all other factual allegations set forth in the Complaint.

        80.      On one or more occasions within the past two years, by example only. and without

 limitation, Defendants violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to inform the CRAs that the

 disputed information could not be conclusively verified and should be modified or deleted.

         81.      On information and belief, the Plaintiff alleges that Defendants rarely, if ever, modify

 or delete disputed information that they did not verify.




                                                     E
               Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 13 of 14



         82.     As a result of Defendants' violations of 15 U.S.C. § 1681s-2(b)(1)(E),' Plaintiff

 suffered actual damages, including but not limited to: loss of credit, damage to credit profile and

 reputation, embarrassment, humiliation and other mental and emotional distress.

         83.     The ongoing infractions were either intentional, or Defendants cared so little about

 the duties owed under the FCRA that their conduct was carried out with reckless disregard, which

—Riwsmri—
        sertma-wil1f I - Yatio~er, r n ering De

         84.     The violations by Defendants were willful, rendering them liable for punitive

 damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

 alternative, Defendants were negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

         85.      Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney's

 fees from Defendants pursuant to 15 U.S.C. § 1681n and § 1681o.

                                    COUNT FIVE: DEFAMATION

         86.      Plaintiff incorporates all other factual allegations set forth in the Complaint.

         87.      Defendants knew their reporting was false.

         88.      The records of Defendants clearly established their reporting was inaccurate.

         89.      Defendants' reporring constituted a defamatory statement because it was injurious to

  Plaintiff's financial profile, credit profile and employment profile.

         90.      Defendants knew by reporting the false information to the CRAs, the credit

  information would be reported to other third parties.

          91.     Defendants' false and defamatory reporting caused Plaintiff to suffer damages,

  including but not limited to: damage to his financial reputation, reduced credit score, loss of credit

  opportunity and emotional distress.




                                                     10
            Case 1:20-cv-02826 Document 1-1 Filed 10/05/20 Page 14 of 14


       WHEREFORE, your Plaintiff demands judgment for actual, statutory and punitive damages

against Defendant; for his attorney's fees and costs; for prejudgment and post judgment interest; and

any other relief deemed appropriate by this Court.

       A TRIAL BY JURY IS DEMANDED

       Respectfully submitted,


       Thomas Alston
       4020 Southern Ave SE
       Washington, DC 20020
       Tel: (240) 432-0927
       E-mail: talston@washlegal.com
        Pro Se Plaintiff




                                                  11
